Citation Nr: 1034800	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-38 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for disorder manifested by an 
enlarged heart.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1964 to March 1967 and 
from March 1968 to March 1985.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2005 by the Department of Veterans 
Affairs (VA) Decatur, Georgia Regional Office (RO). 

The Veteran's claims file is in the jurisdiction of Atlanta, 
Georgia RO.  A videoconference hearing was held before the 
undersigned Veterans Law Judge at this RO in April 2009.  A 
transcript of that hearing has been associated with the claims 
file.

In June 2009, the Board remanded this matter for further 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

The Veteran's disorder manifested by an enlarged heart is not a 
result of the his military service.


CONCLUSION OF LAW

The disorder manifested by an enlarged heart was not incurred or 
aggravated in the Veteran's active duty service.  38 U.S.C.A 
§§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009). Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative, if 
any, of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide.

In July 2003, March 2005, August 2006, July 2009, and October 
2009 the agency of original jurisdiction (AOJ) provided the 
notices required by 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claims for service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; (2) 
existence of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date of 
benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The August 2006 and October 2009 
notices included the information as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to include as interpreted by 
Dingess.

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA notices.  
In addition, the VA has also done everything reasonably possible 
to assist the Veteran with respect to his claim for benefits, 
such as attempting to obtain military personnel records, 
obtaining medical records and providing a VA examination.  
Consequently, the duty to notify and assist has been met.

Service Connection

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for the claimed disorder, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  38 C.F.R § 3.303 (2008); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Service connection may also 
be granted for chronic disorders, such as arthritis, when 
manifested to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

For certain chronic disorders, including cardiovascular 
disorders, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service. See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309(a) (2009).

According to the evidence in the record, it appears that much of 
the Veteran's service medical and personnel records are missing 
and despite attempts to obtain them, they have not been located.  
Under such circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that there is a heightened 
obligation on the part of VA to explain findings and conclusions 
and to consider carefully the benefit of the doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992);  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

Because some of the Veteran's in-service medical treatment and 
personnel records remain absent from the file, the Board's 
analysis has been undertaken with the heightened obligation set 
forth in Cuevas and O'Hare in mind.  It is further noted, 
however, that the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

At an April 2009 Board hearing, the Veteran testified that he was 
first diagnosed and treated for an enlarged heart condition in 
1982 during service in Myrtle Beach, South Carolina.  He stated 
he was placed on medication to treat the condition and continued 
the medication for the last three years of service.  The Veteran 
stated that within a year of leaving active duty, he was 
hospitalized at the F. E. Warren Air Force Base, Wyoming, for 
heart catheterization.  Since then, the Veteran has had numerous 
heart surgeries and was advised by his doctors that he would 
continue to experience heart complications in the future.  In 
addition, the Veteran was recently told that his enlarged heart 
had started to put pressure on his lungs and was diagnosed with 
pulmonary fibrosis.  See Transcript of Board Hearing, dated April 
2009.

The Veteran also testified he was "100 percent disabled" and 
started receiving Social Security benefits approximately two 
years ago due to his heart and lung conditions.  Id.  

According to the evidence in the record, the Veteran underwent 
cardiac catheterization in September 2003 for severe coronary 
artery disease.  See Santilla Regional Medical Center records, 
dated September 2003.  Prior to surgery, the Veteran reported 
that he "has previously been catheterized in 1987 in Wyoming and 
was told he had mild coronary artery disease at that time."  In 
addition, the record indicates that the Veteran "did undergo 
catheterization while in [Santilla Regional Medical Center in 
Waycross, Georgia] per Dr. Bell, showed and ejection fraction of 
78%, diffuse coronary artery disease with severe left anterior 
descending coronary artery disease with proximal lesion of 40% 
and mid distal 80% stenosis."  See St. Vincent Medical Center 
record, dated September 2003.  

Additional treatment records from Santilla Regional Medical 
Center and St. Vincent's Medical Center from September 2003 to 
March 2004 report the Veteran was treated for a coronary artery 
disease, and various symptoms such as chest pain, however, there 
is no indication his condition started during service or is 
etiologically related to his military service. 

However, in December 2005, the Veteran's private medical 
examiner, Dr. A. Morton, stated that the Veteran "suffers from 
coronary artery disease, hypertension, hyperlipidemia and 
possible pulmonary fibrosis.  It is likely as not that his 
military service contributed to his underlying medical 
problems."  See letter from Dr. A. Morton, dated December 2005. 

Private treatment records from Satilla Regional Heart Center from 
March 2008 reported the Veteran's left ventrical is borderline 
dilated but the right ventrical was normal in size.  The left 
atrium was moderately dilated and the right atrium was borderline 
dilated.  The mitral valve was normal with no stenosis.  See 
Satilla Regional Heart Center, dated March 2008.

In April 2010, the Veteran was afforded a VA examination.  Upon 
physical examination the Veteran's heart size was normal by 
palpation of the precordium as well as echocardiogram... 
Auscultation reveal[ed] a regular rhythm.  Normal rate.  No 
audible murmurs, gallops or rubs.  No evidence of congestive 
heart failure on exam."  The Veteran reported no current 
symptoms related to the atrial fibrillation.  The examiner noted 
that when the Veteran does have atrial fibrillation he reported 
increased palpitation and racing heart rate.  See VA examination, 
dated April 2010.

After review of the Veteran's medical treatment records and 
physical examination, the examiner stated the Veteran "has no 
objective evidence of heart disease while on active service... 
There was no objective information to confirm the presence of [an 
enlarged heart] in service.  Furthermore, more recent 
echocardiogram evidence in 2008 showed a structurally normal 
heart with no evidence of enlargement."  Therefore, the examiner 
opined "the [V]eteran's current cardiovascular condition was no 
related to his claimed 'enlarged heart' condition while on active 
service."  Id. 

As for the Veteran's atrial fibrillation/flutter condition, the 
examiner stated it was "at least as likely as not related to or 
caused by his coronary artery disease.  There is no objective 
evidence establishing the [V]eteran's 'enlarged heart' while on 
active service as cause for the [V]eteran's arterial 
fibrillation/flutter."  Id.

Finally, the examiner further noted "if the [V]eteran's Agent 
Orange exposure status is conceded, then his claim for ischemic 
heart disease should be considered in that context as the 
[V]eteran does have evidence of ischemic heart disease with a 
coronary bypass surgery in 2003."  Id.

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for disorder manifested by an enlarged heart.  While it is 
appears that the Veteran currently has a heart condition, the 
medical evidence of record as a whole supports the proposition 
that there is no etiological relationship between the origin 
and/or severity of any disorder manifested by an enlarged heart 
and service.  Therefore, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of entitlement to 
service connection for disorder manifested by an enlarged heart.

The United States Court of Appeals for the Federal Circuit has 
determined that a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 F.3rd. 
1330, 1333 (Fed. Cir. 2000).  In this case, the first recorded 
diagnosis of a heart condition occurred in 2003; eighteen years 
after the Veteran left service.  Even assuming the Veteran first 
received treatment for his condition in 1987 in Wyoming, it is 
still beyond the one year period after service and therefore, he 
is not entitled to application of the presumptive provisions.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board has also considered the written statements submitted by 
the Veteran. However, where the determinative issue involves 
causation or a medical diagnosis, competent medical evidence to 
the effect that the claim is possible or plausible is required.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Veteran 
does not meet this burden by merely presenting his opinion 
because he is not a medical health professional and his opinion 
does not constitute competent medical authority.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Veteran has not submitted 
any competent medical evidence relating his condition to service.  
Consequently, while the Veteran is competent to report that the 
existence of symptoms such as pain and history of treatment, he 
is not competent to report a chronic disorder resulted from 
service.  

Finally, while the examiner at the April 2010 reported the 
existence of a possible association between the Veteran's history 
of ischemic heart disease and Agent Orange exposure, the Board 
finds neither the Veteran or his representative has claimed his 
heart condition was related to Agent Orange.

Although the Board is sympathetic to the Veteran's claim, based 
on the normal the length of time between separation and initial 
treatment, and the lack of clear nexus opinion, the evidence for 
the Veteran's claim is outweighed by the countervailing evidence.  
As the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the appeal 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Entitlement to service connection for disorder manifested by an 
enlarged heart is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


